FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                       UNITED STATES COURT OF APPEALS                January 5, 2017
                                    TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                       Clerk of Court


 CAROLYN CLARK, on behalf of the
 Estate of Troy Burkinshaw and on
 behalf of the heirs of Troy
 Burkinshaw,

           Plaintiff - Appellee,

 v.                                                     No. 14-4163
                                             (D.C. No. 1:13-CV-00079-CW-EJF)
 AUSTIN BOWCUTT,                                          (D. Utah)

           Defendant - Appellant,

 and

 BOX ELDER COUNTY; BOX
 ELDER COUNTY SHERIFF’S
 DEPARTMENT; J. LYNN YEATES,

           Defendants.



                               ORDER AND JUDGMENT 1


Before BRISCOE, HOLMES, and MORITZ, Circuit Judges.


       Box Elder County Sheriff’s Deputy Austin Bowcutt shot and killed Troy



       1
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
Clark Burkinshaw while retreating from the path of Mr. Burkinshaw’s oncoming

motor vehicle. Mr. Burkinshaw’s mother, the Plaintiff-Appellee Carolyn Clark,

commenced this action under 42 U.S.C. § 1983 and pendent state law against

Deputy Bowcutt, Box Elder County, the Box Elder County Sheriff’s Department,

and the Department’s then-acting sheriff, J. Lynn Yeates. 2 Ms. Clark alleged,

inter alia, that Deputy Bowcutt had violated Mr. Burkinshaw’s Fourth

Amendment rights by using excessive force to stop Mr. Burkinshaw’s fleeing

vehicle. Deputy Bowcutt filed a motion for summary judgment, asserting the

defense of qualified immunity.

      The district court issued a ruling in which it denied Deputy Bowcutt’s

motion in all respects—including qualified immunity—based on the existence of

genuinely disputed material facts. In this interlocutory appeal from the denial of

qualified immunity, our jurisdiction is limited to considering only legal questions.

Limited to that universe, our jurisdiction arises under 28 U.S.C. § 1291. We hold

that a reasonable officer could have reacted in the manner Deputy Bowcutt did,

and therefore he is entitled to qualified immunity. We therefore reverse.

                                         I

      On the evening of October 26, 2012, Deputy Bowcutt was on duty, driving

      2
              The claims brought against Box Elder County, the Box Elder County
Sheriff’s Department, and Sheriff J. Lynn Yeates were largely dismissed based on
the district court’s partial grant of the Defendants’ motion for judgment on the
pleadings. The district court’s dismissal order regarding these claims is not
before us in this interlocutory, qualified-immunity appeal.

                                        -2-
eastbound on Utah State Route 13 in a marked patrol truck. Deputy Bowcutt

observed what appeared to be Mr. Burkinshaw urinating on the shoulder of the

westbound traffic lane. Mr. Burkinshaw returned to his vehicle, a Volkswagen

Jetta, and began driving westbound. Deputy Bowcutt turned his patrol truck into

the westbound traffic lane, activated the truck’s overhead lights, pulled up behind

Mr. Burkinshaw’s Volkswagen, and initiated a traffic stop. After Mr. Burkinshaw

pulled his Volkswagen to the side of the road, Deputy Bowcutt exited his truck

and conversed with Mr. Burkinshaw, learning his name and date of birth. During

their brief conversation, Deputy Bowcutt smelled alcohol and observed a brown

paper bag in the backseat of the Volkswagen, but did not perform a breathalyzer

to confirm his suspicion that Mr. Burkinshaw was intoxicated. Deputy Bowcutt

then returned to his truck to check the status of Mr. Burkinshaw’s driver’s

license. At that time, Mr. Burkinshaw drove away. As most relevant here, much

of what transpired thereafter was captured on the dashboard camera, with audio

capability, mounted in Deputy Boycott’s vehicle.

      Deputy Bowcutt initiated a pursuit, at one point reaching fifty miles per

hour on the highway. Approximately one minute into the pursuit, Mr.

Burkinshaw signaled before turning left into a residential area and reduced his

speed to twenty-five or thirty miles per hour. As the pursuit advanced through

the residential area, they encountered one other vehicle driving past in the

opposite direction.

                                        -3-
      Approximately five minutes into the pursuit, Mr. Burkinshaw turned onto a

dead-end road closed off by a cul-de-sac. As Deputy Bowcutt’s patrol truck

approached, Mr. Burkinshaw attempted to execute a three-point turn. In the

meantime, Deputy Bowcutt turned his patrol truck horizontally to block Mr.

Burkinshaw’s Volkswagen from exiting the cul-de-sac. However, despite the

blockage, Mr. Burkinshaw was able to drive his Volkswagen along the shoulder

of the road between Deputy Bowcutt’s patrol truck and the lawn of a residential

property.

      To prevent Mr. Burkinshaw from advancing, Deputy Bowcutt exited his

patrol truck, drew his service weapon, and stepped in front of Mr. Burkinshaw’s

oncoming Volkswagen. The Volkswagen continued to move forward as Deputy

Bowcutt stepped backwards; the Volkswagen’s bumper was just inches away from

Deputy Bowcutt, and Mr. Burkinshaw offered no indication that he intended to

stop. During that time, Deputy Bowcutt shouted “Get out of the car!” twice and

“Stop!” six times; he finally fired three rounds at Mr. Burkinshaw through the

vehicle’s windshield, striking him twice. Mr. Burkinshaw’s Volkswagen then

skidded onto the main road before crashing into a drainage ditch. Mr.

Burkinshaw was pronounced dead at the scene.

      Ms. Clark commenced the instant litigation in 2013. In her complaint, she

asserted claims against Deputy Bowcutt, Box Elder County, the Box Elder County

Sheriff’s Department, and the Department’s then-acting sheriff, J. Lynn Yeates.

                                       -4-
Pursuant to 42 U.S.C. § 1983, Ms. Clark alleged that the Defendants’ conduct

violated Mr. Burkinshaw’s Fourth Amendment right to be free from unlawful

seizure, and his due process rights. Ms. Clark alleged that (1) Box Elder County,

the Box Elder County Sheriff’s Department, and Sheriff Yeates negligently

“failed to implement adequate policies and procedures” and failed to “adequately

train[ ]” Deputy Bowcutt, Aplt.’s App. at 21 (Compl., dated May 23, 2013); (2)

Deputy Bowcutt was negligent and the County, Sheriff’s Department, and Sheriff

Yeates were vicariously liable for his negligence; (3) Deputy Bowcutt engaged in

willful misconduct; (4) Deputy Bowcutt (as well as the other Defendants)

wrongfully caused his death; and (5) violations of the Utah constitution.

         The Defendants sought judgment on the pleadings, which the district court

granted with respect to all of Ms. Clark’s claims except for willful misconduct,

wrongful death, and the Fourth Amendment violation. Deputy Bowcutt then

sought summary judgment, arguing that he was entitled to qualified immunity on

all claims brought against him.

         On December 3, 2014, the district court issued an order denying Deputy

Bowcutt’s motion. The court expressly ruled that “[b]ecause resolution of the

disputed issues of fact must be left to the jury, summary judgment is not

appropriate in this situation.” Aplt.’s App. at 235 (Mem. & Order, filed Dec. 3,

2014).

         Deputy Bowcutt has timely appealed from the district court’s ruling.

                                          -5-
                                           II

      Before reaching the merits, we must address whether we have jurisdiction

to entertain Deputy Bowcutt’s interlocutory appeal of the district court’s denial of

qualified immunity. After Deputy Bowcutt filed his docketing statement in this

appeal, our clerk’s office flagged a possible jurisdictional issue and directed the

parties to file memorandum briefs addressing this court’s appellate jurisdiction;

they did so, taking (not surprisingly) opposing views on the matter.

      Pertinent to the request for jurisdictional briefing, the district court based

its denial of summary judgment on the existence of “disputed issues of fact [that]

must be left to the jury.” Aplt.’s App. at 235. However, because this

interlocutory appeal arises from the district court’s denial of Deputy Bowcutt’s

motion for summary judgment on the basis of qualified immunity, our jurisdiction

is limited under the collateral order doctrine to the review of only issues of law.

See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (“[A] district court’s denial of

a claim of qualified immunity, to the extent that it turns on an issue of law, is an

appealable ‘final decision’ within the meaning of 28 U.S.C. § 1291

notwithstanding the absence of a final judgment.”).

      In particular, in this interlocutory context, we lack jurisdiction “to review a

district court’s factual conclusions, such as the existence of a genuine issue of

material fact for a jury to decide, or that a plaintiff’s evidence is sufficient to

support a particular factual inference.” Fancher v. Barrientos, 723 F.3d 1191,

                                          -6-
1199 (10th Cir. 2013) (quoting Fogarty v. Gallegos, 523 F.3d 1147, 1154 (10th

Cir. 2008)); accord Johnson v. Jones, 515 U.S. 304, 319–20 (1995). More

specifically, our jurisdiction is limited to a review of two legal questions: that is,

“(1) [whether] the defendant violated [the plaintiff’s] constitutional or statutory

rights, and (2) [whether] the right was clearly established at the time of the

alleged unlawful activity.” Castillo v. Day, 790 F.3d 1013, 1019 (10th Cir.

2015); accord Roosevelt-Hennix v. Prickett, 717 F.3d 751, 753 (10th Cir. 2013).

      However, even where the district court has purported to rest its denial of

summary judgment in the qualified-immunity context on the existence of genuine

issues of material fact, we may still exercise jurisdiction over a defendant’s

interlocutory appeal where the defendant “is willing to concede the most

favorable view of the facts to the plaintiff for purposes of the appeal,” Farmer v.

Perrill, 288 F.3d 1254, 1258 n.4 (10th Cir. 2002) (quoting Berryman v. Rieger,

150 F.3d 561, 563 (6th Cir. 1998)), 3 and to respond to the plaintiff’s claims

“based on the facts they have alleged,” Castillo, 790 F.3d at 1018. “In this

      3
             The Sixth Circuit in Berryman stated the point well:

             [A] defendant who wishes to file such an [interlocutory] appeal
             after being denied qualified immunity should be prepared to
             concede the best view of the facts to the plaintiff and discuss
             only the legal issues raised by the case. Such a defendant will
             have a solid jurisdictional position if the defendant claims the
             plaintiff cannot show a violation of clearly established law even
             assuming everything alleged is true.

150 F.3d at 564.

                                          -7-
regard, we have said that ‘[e]ven when the district court concludes issues of

material fact exist, we have reviewed the legal question of whether a defendant’s

conduct, as alleged by the plaintiff, violates clearly established law.’” Cox v.

Glanz, 800 F.3d 1231, 1242 (10th Cir. 2015) (quoting Holland ex rel. Overdorff v.

Harrington, 268 F.3d 1179, 1186 (10th Cir. 2001)); accord Medina v. Cram, 252

F.3d 1124, 1130 (10th Cir. 2001); see also Behrens v. Pelletier, 516 U.S. 299, 313

(1996) (“[S]ummary judgment determinations are appealable when they resolve a

dispute concerning an ‘abstract issu[e] of law’ relating to qualified immunity

. . . .” (quoting Johnson, 515 U.S. at 317)). Accordingly, “[w]e need not . . .

decline [interlocutory] review of a pretrial order denying summary judgment [in

the qualified-immunity context] solely because the district court says genuine

issues of material fact remain; instead, we lack jurisdiction only if our review

would require second-guessing the district court’s determinations of evidence

sufficiency.” Medina, 252 F.3d at 1130.

      In light of these principles, we conclude that we can properly exercise

jurisdiction over the district court’s denial of Deputy Bowcutt’s qualified-

immunity defense. We readily acknowledge, however, that Deputy Bowcutt does

only the bare minimum amount necessary to make this result possible; he does

himself no favors. Specifically, on more than one occasion in his opening brief,

Deputy Bowcutt attempts to advance his own version of the facts, including

references to his subjective state of mind. See, e.g., Aplt.’s Opening Br. at 13 &

                                         -8-
n.12 (noting that he “became increasingly fearful for his life,” and that “Plaintiffs

did not adequately refute Deputy Bowcutt’s beliefs”). However, in his reply

brief, in a section titled “Clarification of Issues Presented,” Deputy Bowcutt

unequivocally acknowledges that the facts must be “taken in the light most

favorable to Clark,” and his “challenge[]” is to “the legal analysis the district

court employed to determine that Deputy Bowcutt is not entitled to qualified

immunity.” Aplt.’s Reply Br. at 5 (emphasis and capitalization omitted); id.

(arguing “that even accepting Clark’s version of the facts, Clark cannot show,

under the correct legal standard, that Troy Burkinshaw . . . was subject to

excessive deadly force in violation of the Fourth Amendment or that Deputy

Bowcutt’s actions were objectively unreasonable in light of clearly established

law” (emphasis added)).

      Though the timing of Deputy Bowcutt’s acceptance of Ms. Clark’s version

of the facts is far from optimal, in our discretion, we take his acceptance into

account and deem it sufficient to establish our jurisdiction over his interlocutory

appeal. 4 See Bishop v. Hackel, 636 F.3d 757, 764–65 (6th Cir. 2011) (citing to

      4
              We caution, however, that, in our discretion, we also very likely
could have alternatively treated Deputy Bowcutt’s late-blooming, jurisdiction-
saving acceptance as waived. Compare Raley v. Hyundai Motor Co., 642 F.3d
1271, 1275 (10th Cir. 2011) (“Where an appellant fails to lead, we have no duty
to follow. It is the appellant’s burden, not ours, to conjure up possible theories to
invoke our legal authority to hear her appeal.”), and U.S. ex rel. Ramseyer v.
Century Healthcare Corp., 90 F.3d 1514, 1518 n.2 (10th Cir. 1996) (“Our duty to
consider unargued obstacles to subject matter jurisdiction does not affect our
discretion to decline to consider waived arguments that might have supported

                                          -9-
defendants’ reply briefs, in holding that there was jurisdiction over the

interlocutory appeal because “[i]n their briefs, the [defendants] state that they

concede [plaintiff’s] version of the facts for purposes of this appeal.”); Kinney v.

Weaver, 367 F.3d 337, 348 n.11 (5th Cir. 2004) (“The defendants recognize this

point [i.e., that the court will accept plaintiff’s version of the facts as true on an

interlocutory appeal as the basis for jurisdiction] and conceded in their reply brief

before the panel that they must ‘accept the material facts reasonably suggested by

Kinney’s and Hall’s summary-judgment proof.’”); see also Baker v. Union Twp.,

587 F. App’x 229, 232 (6th Cir. 2014) (“[T]hough the appellant defendants refer

to the disputed facts in their brief on appeal, they concede the plaintiffs’ version

of the facts for the purposes of the appeal in their reply brief. This court can,

therefore, exercise jurisdiction over the defendants’ interlocutory appeal.”).

                                           III

      Deputy Bowcutt contends that the district court committed reversible error

when it failed to grant him qualified immunity. We conclude that the district

court erred in denying qualified immunity to Deputy Bowcutt. Specifically, we

hold that Deputy Bowcutt’s use of force was objectively reasonable and that the

facts Ms. Clark has shown do not make out a violation of a constitutional right.



such jurisdiction.), with Huffman v. Saul Holdings Ltd. P’ship, 194 F.3d 1072,
1076–77 (10th Cir. 1999) (“A defect in subject matter jurisdiction can never be
waived and may be raised at any time.” (emphasis added)). Accordingly, litigants
would be well-advised not to follow Deputy Bowcutt’s practice.

                                           -10-
Accordingly, we reverse and remand for entry of summary judgment in Deputy

Bowcutt’s favor.

                                         A

      Ms. Clark brought this action under 42 U.S.C. § 1983, which “allows an

injured person to seek damages against an individual who has violated his or her

federal rights while acting under color of state law.” Cillo v. City of Greenwood

Vill., 739 F.3d 451, 459 (10th Cir. 2013); accord Rock v. Levinski, 791 F.3d 1215,

1219 (10th Cir. 2015). “Section 1983 creates no substantive civil rights, only a

procedural mechanism for enforcing them.” Wilson v. Meeks, 52 F.3d 1547, 1552

(10th Cir. 1995), abrogated on other grounds by Saucier v. Katz, 533 U.S. 194,

205 (2001); accord Gonzaga Univ. v. Doe, 536 U.S. 273 (2002) (noting that “§

1983 merely provides a mechanism for enforcing individual rights ‘secured’

elsewhere, i.e., rights independently secured by the Constitution and laws of the

United States.”). “In defending against § 1983 claims like the ones at issue here,

an official may plead an affirmative defense of qualified immunity.” Maresca v.

Bernalillo Cty., 804 F.3d 1301, 1307 (10th Cir. 2015). The defense of qualified

immunity is intended “to shield [public servants] from undue interference with

their duties and from potentially disabling threats of liability.” Harlow v.

Fitzgerald, 457 U.S. 800, 806 (1982).

      “We review de novo the district court’s denial of a summary judgment

motion asserting qualified immunity, and we apply the same legal standard that

                                        -11-
the district court applied.” Bowling v. Rector, 584 F.3d 956, 963 (10th Cir. 2009);

accord McBeth v. Hines, 598 F.3d 708, 715 (10th Cir. 2010). A court reviewing

the denial of a summary judgment motion based on qualified immunity must view

the facts and adopt reasonable inferences “in the light most favorable to the party

opposing the motion,” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(per curiam); accord Saucier, 533 U.S. at 201. “In qualified immunity cases, this

usually means adopting . . . the plaintiff’s version of the facts.” Scott v. Harris,

550 U.S. 372, 378 (2007).

      “[B]ecause at summary judgment we are beyond the pleading phase of the

litigation, a plaintiff’s version of the facts must find support in the record: more

specifically, ‘[a]s with any motion for summary judgment, when opposing parties

tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a court should not adopt that version of

the facts.’” Thomson v. Salt Lake Cty., 584 F.3d 1304, 1312 (10th Cir. 2009)

(quoting York v. City of Las Cruces, 523 F.3d 1205, 1210 (10th Cir. 2008)); see

also Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1259 (10th Cir.

2008) (“[T]he nonmoving party ‘must do more than simply show that there is

some metaphysical doubt as to the material facts. . . .’” (quoting Scott, 550 U.S.

at 380)). Importantly, we may rely on “video evidence here, while

acknowledging that it did not capture everything. Therefore, in addition to

relying on the video we also continue to view the evidence in the light most

                                         -12-
favorable to” Ms. Clark, the plaintiff. Thomas v. Durastanti, 607 F.3d 655, 659

(10th Cir. 2010); accord Scott, 550 U.S. at 378.

      “Because of the underlying purposes of qualified immunity, we review

summary judgment orders deciding qualified immunity questions differently from

other summary judgment decisions.” Medina, 252 F.3d at 1128; accord Cortez v.

McCauley, 478 F.3d 1108, 1114 (10th Cir. 2007) (en banc). Specifically, when a

defendant advances a qualified-immunity defense, this “trigger[s] a well-settled

twofold burden” that the plaintiff must bear. Cox, 800 F.3d at 1246; accord

Cortez, 478 F.3d at 1114; see also Riggins v. Goodman, 572 F.3d 1107 (10th Cir.

2009) (“When a defendant asserts qualified immunity at summary judgment, the

burden shifts to the plaintiff, who must clear two hurdles in order to defeat the

defendant’s motion.” (emphases added)). That burden requires “the plaintiff to

show that: (1) the defendant violated a constitutional right and (2) the

constitutional right was clearly established.” Pauly v. White, 814 F.3d 1060, 1069

(10th Cir. 2016) (quoting Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir.

2009)); accord Courtney v. Oklahoma ex rel. Dep’t of Pub. Safety, 722 F.3d 1216,

1222 (10th Cir. 2013).

      “We have discretion to address either prong [of the qualified-immunity

standard] first.” Panagoulakos v. Yazzie, 741 F.3d 1126, 1129 (10th Cir. 2013);

accord Cox, 800 F.3d at 1246–47; see also Pearson v. Callahan, 555 U.S. 223,

236 (2009) (“The judges of the district courts and the courts of appeals should be

                                         -13-
permitted to exercise their sound discretion in deciding which of the two prongs

of the qualified immunity analysis should be addressed first in light of the

circumstances in the particular case at hand.”). “[I]f the plaintiff fails to establish

either prong of the two-pronged qualified-immunity standard, the defendant

prevails on the defense.” A.M. v. Holmes, 830 F.3d 1123, 1134–35 (10th Cir.

2016). We elect to focus on the first prong—viz., whether the defendant

committed a constitutional violation—and it proves dispositive.

                                           B

      “To state an excessive force claim ‘under the Fourth Amendment, plaintiffs

must show both that a seizure occurred and that the seizure was unreasonable.’”

Durastanti, 607 F.3d at 663 (quoting Childress v. City of Arapaho, 210 F.3d

1154, 1156 (10th Cir. 2000)); see Brower v. Cty. of Inyo, 489 U.S. 593, 598–99

(1989). It was never disputed that Mr. Burkinshaw was seized when Deputy

Bowcutt shot him as the Volkswagen drove toward Deputy Bowcutt. Therefore,

we are not called on to decide that question; instead, we focus on whether the

uncontested seizure was reasonable.

                                           1

      “We review Fourth Amendment claims of excessive force under a standard

of objective reasonableness, judged from the perspective of a reasonable officer

on the scene.” Tenorio v. Pitzer, 802 F.3d 1160, 1164 (10th Cir. 2015); see

Graham v. Connor, 490 U.S. 386, 396–97 (1989). “We assess objective

                                          -14-
reasonableness based on ‘whether the totality of the circumstances justified the

use of force,’ and ‘pay careful attention to the facts and circumstances of the

particular case.’” Estate of Larsen, 511 F.3d at 1260 (quoting Sevier v. City of

Lawrence, 60 F.3d 695, 699 (10th Cir. 1995)). More specifically, the Court has

articulated that

             [the Fourth Amendment reasonableness test’s] proper application
             requires careful attention to the facts and circumstances of each
             particular case, including [1] the severity of the crime at issue,
             [2] whether the suspect poses an immediate threat to the safety
             of the officers or others, and [3] whether he is actively resisting
             arrest or attempting to evade arrest by flight.

Graham, 490 U.S. at 396; accord Thomson, 584 F.3d at 1313.

      “The reasonableness of [an officer’s] actions depends both on whether the

officers were in danger at the precise moment that they used force and on whether

[the officers’] own reckless or deliberate conduct during the seizure unreasonably

created the need to use such force.” Sevier, 60 F.3d at 699 (emphases added)

(footnote omitted). Moreover, “[t]he calculus of reasonableness must embody

allowance for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.”

Graham, 490 U.S. at 396–97; see also Cordova v. Aragon, 569 F.3d 1183, 1188

(10th Cir. 2009) (“There is no easy-to-apply legal test for whether an officer’s use

of deadly force is excessive; instead, we must ‘slosh our way through the


                                         -15-
fact-bound morass of “reasonableness.”’” (quoting Scott, 550 U.S. at 383)).

      “Deadly force is such force that ‘create[s] a substantial risk of causing

death or serious bodily harm.’” Thomson, 584 F.3d at 1313 (emphasis added)

(quoting Jiron v. City of Lakewood, 392 F.3d 410, 415 n.2 (10th Cir. 2004)). The

use of deadly force is considered reasonable “only if a reasonable officer in

Defendants’ position would have had probable cause to believe that there was a

threat of serious physical harm to themselves or to others.” Estate of Larsen, 511

F.3d at 1260 (quoting Jiron, 392 F.3d at 415); see Tennessee v. Garner, 471 U.S.

1, 11 (1985) (“Where the officer has probable cause to believe that the suspect

poses a threat of serious physical harm, either to the officer or to others, it is not

constitutionally unreasonable to prevent escape by using deadly force.”). In

assessing the degree of threat the suspect poses to the officer, we consider factors

that include, but are not limited to: “(1) whether the officers ordered the suspect

to drop his weapon, and the suspect’s compliance with police commands; (2)

whether any hostile motions were made with the weapon towards the officers; (3)

the distance separating the officers and the suspect; and (4) the manifest

intentions of the suspect.” Estate of Larsen, 511 F.3d at 1260. Notably, “if

threatened by weapon (which may include a vehicle attempting to run over an

officer), an officer may use deadly force.” Durastanti, 607 F.3d at 664; accord

Scott v. Edinburg, 346 F.3d 752, 757 (7th Cir. 2003).




                                          -16-
                                          2

      Ms. Clark limits her claim to the argument that deadly force was

unconstitutionally used when Deputy Bowcutt “deliberately stepped in front of

Burkinshaw’s vehicle as it was moving forward and remained in front of the

vehicle despite opportunities to move aside” before shooting Mr. Burkinshaw.

Aplee.’s Br. at 6. Ms. Clark also argues that the pursuit leading up to the

shooting did not create an imminent threat of harm and therefore did not justify

the use of deadly force. Deputy Bowcutt, on the other hand, contends that his use

of deadly force was justified because he reasonably perceived that Mr.

Burkinshaw’s operation of the Volkswagen posed an immediate threat of death.

      We recognize that this case presents a unique set of facts and

circumstances. In accordance with Supreme Court precedent instructing us to

review the reasonableness of Deputy Bowcutt’s actions by “balanc[ing] the nature

and quality of the intrusion on the individual’s Fourth Amendment interests

against the importance of the governmental interests alleged to justify the

intrusion,” Scott, 550 U.S. at 383 (quoting United States v. Place, 462 U.S. 696,

703 (1983)), we will consider the three non-exclusive factors set forth in Graham,

490 U.S. at 396, and the four factors articulated in Estate of Larsen, 511 F.3d at

1260, to shed light on whether a constitutional violation occurred.

      Ms. Clark does not dispute that the third Graham factor, “whether [the

suspect] is actively resisting arrest or attempting to evade arrest by flight,” 490

                                         -17-
U.S. at 396, favors Deputy Bowcutt. Specifically, Ms. Clark concedes that Mr.

Burkinshaw “was attempting to evade arrest by flight.” Aplee.’s Br. at 9 n.2.

Therefore, we need only consider whether the first and second Graham factors

support her claim.

      The first Graham factor, “the severity of the crime at issue,” 490 U.S. at

396, weighs in favor of Deputy Bowcutt, although without the same force as the

other factors. As the district court noted, the initial stop in this case was based on

the offense of public urination, which was then classified as a class C

misdemeanor under Utah law. See Utah Code Ann. § 76-9-702.3(2) (2014).

Generally, when officers suspect that a misdemeanor has been committed, “we

cannot say the officers were faced with a severe crime under the laws of the

[jurisdiction] they were charged with enforcing.” Fisher v. City of Las Cruces,

584 F.3d 888, 895 (10th Cir. 2009); accord Casey v. City of Fed. Heights, 509

F.3d 1278, 1285 (10th Cir. 2007) (“Graham establishes that force is least justified

against nonviolent misdemeanants who do not flee or actively resist arrest.”).

Compare Koch v. City of Del City, 660 F.3d 1228, 1246–47 (10th Cir. 2011)

(noting that the first Graham factor weighed in favor of the plaintiff when “[t]he

crime for which she was arrested, obstruction, is only a misdemeanor”), with

Henry v. Storey, 658 F.3d 1235, 1239 (10th Cir. 2011) (noting that the first

Graham factor weighed in favor of the defendant when he “had probable cause to

believe [the suspect] had stolen a vehicle, a felony”).

                                         -18-
      However, the act of fleeing from a lawful traffic stop—the very reason

Deputy Bowcutt initiated the pursuit—is a felony under Utah law. See Utah Code

Ann. § 41-6a-210(1)(b)(i) (2014). Felonies are deemed more severe, and this

particular felony dovetails with the third Graham factor, “whether [the suspect] is

actively resisting arrest or attempting to evade arrest by flight.” 490 U.S. at 396;

cf. Storey, 658 F.3d at 1239–40 (noting that “[a] person who steals a vehicle

non-violently still has the incentive and capability to evade arrest by fleeing in

the vehicle” and for that reason rejecting the position that “officers may aim

weapons at the occupants of a reportedly stolen vehicle only when they have

reason to believe the vehicle was stolen by force or violence”).

      The second Graham factor, “whether the suspect poses an immediate threat

to the safety of the officers or others,” 490 U.S. at 396, more clearly favors

Deputy Bowcutt and proves crucial to the outcome here. We reach this

conclusion after first considering whether Deputy Bowcutt “could have

reasonably perceived he was in danger at the precise moment that he used force

and whether his own reckless or deliberate conduct (as opposed to mere

negligence) unreasonably created a need to use force.” Durastanti, 607 F.3d at

664; accord Sevier, 60 F.3d at 699 & n.7. Deputy Bowcutt argues that his use of

deadly force was justified because he reasonably perceived that Mr. Burkinshaw’s

operation of the Volkswagen posed an immediate threat of death. Acknowledging

that the dashboard camera video does not capture the entire episode in this case, it

                                         -19-
is nevertheless readily apparent to us from examining the video that Mr.

Burkinshaw posed an immediate threat to Deputy Bowcutt’s safety.

        Mr. Burkinshaw continued to drive his Volkswagen forward as Deputy

Bowcutt stepped backwards; his vehicle’s bumper was just inches away from

Deputy Bowcutt. Despite Deputy Bowcutt’s orders to stop, Mr. Burkinshaw did

not. Deputy Bowcutt had mere seconds to react. We conclude that a reasonable

officer in Deputy Bowcutt’s position “would have feared for his life,” Cordova,

569 F.3d at 1190, and his actions in firing at Mr. Burkinshaw were reasonable.

Even if he was mistaken as to the imminence of the threat to his safety, it is

axiomatic that “[a]n officer may be found to have acted reasonably even if he has

a mistaken belief.” Durastanti, 607 F.3d at 666; see Pearson, 555 U.S. at 231;

Saucier, 533 U.S. at 205–06. If a reasonable officer in Deputy Bowcutt’s position

“would have feared for his life,” then the “urgency of terminating the chase would

increase and the balance would tip in the officer[’s] favor.” Cordova, 569 F.3d at

1190.

        To be sure, the district court deemed reliance on the video “unavailing

because the camera did not capture the whole incident, and does not include the

moment when Bowcutt stepped in front of the [Volkswagen] or the actual

shooting . . . . Moreover, whether Bowcutt could have moved out of the

[Volkswagen’s] way prior to shooting is not resolved by the video.” Aplt.’s App.

at 231. Furthermore, Ms. Clark argues that, even as a matter of law, Deputy

                                         -20-
Bowcutt “was required to use alternative less intrusive means” and his “ability to

move out of the way is also relevant to the question of whether Bowcutt was in

imminent danger.” Aplee.’s Br. at 28. But these objections are unavailing; put

another way, they are immaterial.

      In Durastanti, we considered similar arguments and concluded that they

were immaterial to the question of whether a police officer could have reasonably

perceived he was in danger at the precise moment that he used deadly force. 607

F.3d at 665. Specifically, we determined it was of no consequence that a video

did not capture the police officer stepping into the vehicle’s path, firing his first

shots, or whether the officer could have stepped out of the way. Id. As in this

case, the police officer in Durastanti “was in the [vehicle’s] path in a very

confined area.” Id. Also, the sounds of the shots could “be heard and less than a

second expire[d] between the moment the shots were fired and the moment [the

officer] appeared in the video.” Id. Most importantly, we noted, based on our

precedent, that “officers do not always have to use the least restrictive means as

long as their conduct is reasonable.” Id.; accord Cortez, 478 F.3d at 1146; Jiron,

392 F.3d at 414. Guided by Durastanti, we reject the foregoing concerns of the

district court and Ms. Clark.

      Ms. Clark asserts that Mr. Burkinshaw “would not have been a threat if he

had been allowed to escape,” and the subsequent use of deadly force was

therefore “objectively unreasonable.” Aplee.’s Br. at 16. Ms. Clark cites no

                                          -21-
authority for this proposition, and it is without merit. See Durastanti, 607 F.3d at

665 (noting that “officers do not always have to use the least restrictive means as

long as their conduct is reasonable”). Furthermore, Ms. Clark’s argument that

Mr. Burkinshaw “pos[ed] no actual risk of harm to others,” because he had been

stopped for a “relatively minor offense,” Aplee.’s Br. at 13, ignores the fact that

Mr. Burkinshaw evaded arrest and drove toward Deputy Bowcutt without

stopping. See Durastanti, 607 F.3d at 671 (“The fact that flight from a traffic

stop may have precipitated these events does not make the vehicle any less

dangerous.”); accord Cordova, 569 F.3d at 1190 (“The threat to the officers

themselves—if actual and imminent—could of course shift the calculus in the

direction of reasonableness.”); cf. Garner, 471 U.S. at 11 (“Where the suspect

poses no immediate threat to the officer and no threat to others, the harm resulting

from failing to apprehend him does not justify the use of deadly force to do so.”).

      Ms. Clark also makes much of the purported recklessness of Deputy

Bowcutt’s conduct in stepping in front of Mr. Burkinshaw’s Volkswagen.

Similarly, the district court concluded that “[i]f Bowcutt could have reasonably

moved out of the way, his decision to step in front of the car and remain there

when it became apparent Burkinshaw was not going to stop may be found by a

jury to have been reckless and to have unnecessarily created the need to use

deadly force.” Aplt.’s App. at 232. However, “[t]his is tantamount to the

proposition that a citizen has a Fourth Amendment right to be free of police

                                         -22-
actions contributing to the use of deadly force by the citizen.” Wilson, 52 F.3d at

1554 (emphasis added). That proposition is unsupported by our precedent. See

id. (“The ‘failure to take cover’ was presumably at issue [in our prior decision]

only insofar as it bore upon whether the officer’s life was truly in danger. The

court never stated that it bore upon whether the officer contributed to the

subject’s use of deadly force.” (discussing Quezada v. City of Bernalillo, 944

F.2d 710, 717 (10th Cir. 1991), abrogated on other grounds by Saucier, 533 U.S.

194)); see also Romero v. Bd. of Cty. Comm’rs, 60 F.3d 702, 704 (10th Cir. 1995)

(noting that in Wilson “we refused to consider whether an officer who used deadly

force in self-defense had caused the suspect to behave in a threatening manner”).

      Moreover, our inquiry on excessive force must focus on whether “the

officer was in danger in the moment of the threat.” Wilson, 52 F.3d at 1554. And

“[m]ere negligent actions precipitating a confrontation would not . . . be

actionable under § 1983,” Sevier, 60 F.3d at 699 n.7; “officers’ conduct is only

actionable if it rises to the level of recklessness” for purposes of a § 1983 claim,

Thomson, 584 F.3d at 1320 (emphasis added); accord Mason v. Lafayette City-

Parish Consol. Gov’t, 806 F.3d 268, 288 (5th Cir. 2015).

      We would be hard-pressed to label Deputy Bowcutt’s conduct negligent,

much less reckless. Deputy Bowcutt’s act of stepping in front of the Volkswagen

did not unreasonably create the need to use force; the totality of the circumstances

shows that his actions were reasonable. See Thomson, 584 F.3d at 1320 (holding

                                         -23-
that “[i]t was objectively reasonable for the officers to take the steps that they did

to locate an armed man who was agitated and running through a neighborhood”);

Jiron, 392 F.3d at 418 (holding that an officer’s decision to “coax Plaintiff out of

the bedroom instead of awaiting the arrival of backup” when the plaintiff was

armed constituted a reasonable attempt “to prevent an armed and agitated suspect

from escaping”); Medina, 252 F.3d at 1132 (holding that officers’ “failure to take

cover” after releasing a police dog was reasonable under the circumstances when

the suspect “communicated that he had a gun”).

      The video reveals that Mr. Burkinshaw had time to stop the vehicle; indeed,

Deputy Bowcutt was backing up as the vehicle was moving forward. Deputy

Bowcutt was under no obligation to take cover in order to discourage Mr.

Burkinshaw from using his vehicle as a weapon to inflict potentially deadly force.

See Jiron, 392 F.3d at 418 (noting that while waiting for backup rather than

engaging an armed suspect might have lead to a “more peaceful resol[ution],”

such a “retrospective inquiry” is irrelevant and the officer “adequately performed

her duties as a reasonable law enforcement officer by taking steps to prevent an

armed and agitated suspect from escaping”).

      Ms. Clark relies largely on Cordova to advance her theory that Deputy

Bowcutt’s conduct cannot be characterized as self-defense. 569 F.3d at 1187. In

Cordova, the district court found that the officer’s conduct in drawing his gun

upon a fleeing motorist was reckless, and the only question on appeal was

                                         -24-
“whether the potential risk to third parties created by Mr. Cordova’s driving was

alone sufficient to justify Officer Aragon’s shooting him.” Id. As evident from

this description, Cordova is inapposite; there, the parties did not dispute that the

officer was in no immediate danger. In contrast, that very issue—viz., whether

Deputy Bowcutt was in immediate danger as the Volkswagen drove toward

him—is at the very heart of this appeal. Therefore, Ms. Clark’s reliance on

Cordova is misplaced.

      Finally, because Deputy Bowcutt used deadly force, we turn to the four

factors that we articulated in Estate of Larsen to assess the “degree of threat”

Deputy Bowcutt faced: “(1) whether the officers ordered the suspect to drop his

weapon, and the suspect’s compliance with police commands; (2) whether any

hostile motions were made with the weapon towards the officers; (3) the distance

separating the officers and the suspect; and (4) the manifest intentions of the

suspect.” 511 F.3d at 1260. Applying those factors, we conclude that the degree

of threat, viewed alongside the Graham factors, favors granting qualified

immunity to Deputy Bowcutt.

      These factors indicate that “from the perspective of a reasonable officer on

the scene, the totality of circumstances justified the use of force.” Thomson, 584

F.3d at 1319 (quoting Estate of Larsen, 511 F.3d at 1260). Deputy Bowcutt

repeatedly ordered Mr. Burkinshaw to “Get out of the car!”—and yet Mr.

Burkinshaw did not. Further, we have held that “an officer’s reasonable

                                         -25-
perception that a vehicle may be used as a weapon may allow for the use of

deadly force,” and it is beyond peradventure that Mr. Burkinshaw was making

hostile motions with his weapon—i.e., his car—toward Deputy Bowcutt.

Durastanti, 607 F.3d at 671; see also McCullough v. Antolini, 559 F.3d 1201,

1207 (11th Cir. 2009) (“We have . . . consistently upheld an officer’s use of force

and granted qualified immunity in cases where the decedent used or threatened to

use his car as a weapon to endanger officers or civilians immediately preceding

the officer’s use of deadly force.”). The video reveals that the distance between

Deputy Bowcutt and the front bumper of Mr. Burkinshaw’s Volkswagen was mere

inches, and Mr. Burkinshaw gave no indication that he would stop, which, taken

together, an officer could reasonably perceive as a manifestation of lethal intent.

Accordingly, with the totality of the factual circumstances in mind, the Estate of

Larsen factors—viewed alongside the variables that Graham specifically

identifies—powerfully support Deputy Bowcutt’s position that his use of deadly

force was reasonable.

                                          C

      In sum, we hold that Deputy Bowcutt was entitled to qualified immunity

and the district court erred in denying him summary judgment. Ms. Clark failed to

establish a constitutional violation under the Fourth Amendment because she did

not demonstrate that the shooting of Mr. Burkinshaw—as he drove his

Volkswagen toward Deputy Bowcutt—was objectively unreasonable. Put another

                                        -26-
way, Ms. Clark failed to satisfy the first part of her “well-settled twofold burden.”

Cox, 800 F.3d at 1245. Consequently, she cannot defeat Deputy Bowcutt’s

defense of qualified immunity. See Holmes, 830 F.3d at 1134–35 (“[I]f the

plaintiff fails to establish either prong of the two-pronged qualified-immunity

standard, the defendant prevails on the defense.”).

                                         IV

      For the foregoing reasons, we REVERSE the district court’s denial of

summary judgment to Deputy Bowcutt and REMAND with instructions to the

court to enter judgment in favor of Deputy Bowcutt on his defense of qualified

immunity. 5



                                       ENTERED FOR THE COURT



                                       Jerome A. Holmes
                                       Circuit Judge




      5
            Ms. Clark previously filed a motion seeking leave to conventionally
file a compact disc containing a video of Deputy Bowcutt’s dashboard camera
video in connection with her briefing of the jurisdictional question in this case.
The motion was provisionally granted. However, Deputy Bowcutt filed the same
video footage in his appendix. We therefore deny Ms. Clark’s outstanding
motion as moot.

                                         -27-